In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0050V
                                      Filed: July 27, 2017
                                        UNPUBLISHED


    JULIE LYNCH,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Guillain-Barre Syndrome
    SECRETARY OF HEALTH AND                                  (GBS)
    HUMAN SERVICES,

                       Respondent.


Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Sarah C. Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On January 12, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine administered on October 1, 2015. Petition at 1.
The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special
Masters.
        On July 27, 2017, respondent filed his Rule 4(c) Report in which he states that he
does not contest that petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report at 1. Specifically, respondent’s “position is that petitioner has satisfied
the criteria set forth in the newly revised Vaccine Injury Table (‘Table’) and the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Qualifications and Aids to Interpretation (‘QAI’).[3]” Id. at 6. Although this claim was filed
prior to the effective date of the final rule, “the evidence shows that petitioner suffered
GBS following the administration of a seasonal flu vaccine, and that the onset occurred
within the time period specified in the Table.” Id. Respondent recognizes “that
petitioner may re-file this petition and be afforded a presumption of causation under the
revised Table,” thus, “respondent will not contest entitlement to compensation in this
case.” Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                       s/Nora Beth Dorsey
                                       Nora Beth Dorsey
                                       Chief Special Master




3The final rule amending the Table to add GBS as a Table injury for flu vaccine was published on
January 19, 2017, and took effect on March 21, 2017. 82 Fed. Reg. 6294 (Jan. 19, 2017) (to be codified
at 42 C.F.R. Pt. 100).